EXHIBIT 10.9
 




June 7, 2005










Board of Directors
Carrizo Oil & Gas, Inc.
1000 Louisiana, Suite 1500
Houston, TX 77002


Attention:
Mr. Paul F. Boling
 
Chief Financial Officer






 
Re:
Engagement of Hibernia Southcoast Capital, Inc. as Managing Placement Agent of
up to 1,100,000 shares of Common Stock



Dear Sir:


1.  Engagement of Placement Agent. Carrizo Oil & Gas, Inc. (the “Company”)
proposes to make a private placement (the “Offering”) of up to 1,100,000 shares
of the Company’s common stock (“Common Stock”), par value $0.01 per share
(individually, a “Security”, and collectively, the “Securities”), pursuant to
the exemptions (the “Exemptions”) from registration provided in the Securities
Act of 1933, as amended (the “1933 Act”). By entering into this Placement Agent
Agreement (this “Agreement”), the Company engages Hibernia Southcoast Capital,
Inc.(“HSC”) as its managing “Placement Agent,” and as a representative of such
other participating broker/dealers as from time to time are mutually agreed upon
by the parties hereto and listed on Exhibit C attached hereto (collectively, the
“Placement Agents”), as from time to time updated, and provided that each such
other broker/dealers enter into an agreement with HSC in the form attached
hereto as Exhibit E (the “Agreement Among Placement Agents”) agreeing upon the
allocation to the Placement Agents, cross-indemnities and such other agreements
typically found in agreements among multiple placement agents, in connection
with the Offering through June 20, 2005, at which time this Agreement may
terminate in accordance with Section 11 hereof. By entering into this Agreement,
HSC acting on behalf of itself and the other Placement Agents, severally,
accepts such engagement and agrees, as more fully described in Section 4(a)
hereof, to use their reasonable best efforts to place up to 1,100,000 shares of
Securities solely with institutions (i) that are current security holders of the
Company and (ii) which  such Placement Agent reasonably believes are “accredited
investors” as defined in Rule 501(a)(1), (2), (3), (7) or (8) of Regulation D
under the 1933 Act (collectively, the “Prior Investors”), including those
institutions listed on Exhibit D hereto and any other such institutions approved
by the Company. At the sole option of the Company, within 30 days following the
closing of the Offering, the Company may make an additional private placement of
up to 1,100,000 shares of Common Stock, and the Placement Agents shall act as
placement agents for such additional private placement, on substantially the
same terms and conditions as those set
 

--------------------------------------------------------------------------------


forth herein, except that the expense reimbursement provided for in Section 2(b)
hereof shall be limited in amount to $20,000.


The offering price shall be such price as is mutually agreeable to the Company
and HSC. The Company shall prepare a private placement memorandum, a
subscription and registration rights agreement (the “Subscription Agreement”)
and, if required, any other documents which may be necessary to comply with the
Exemptions, each of which shall be subject to HSC’s reasonable approval (the
“Offering Documents”). HSC hereby acknowledges and agrees that the Company, in
the Company’s sole discretion, may (1) reject any subscription for Securities
presented to the Company by HSC, (2) withdraw the offering of the Securities at
any time, and (3) allot to any prospective investor less than the full amount of
Securities sought by it. The Company agrees to enter into a Subscription
Agreement with each of the purchasers of the Securities (individually, an
“Investor”, and collectively, the “Investors”) substantially on the following
terms: (1) the Company will use its commercially reasonable efforts to file with
the Securities and Exchange Commission (the “SEC”), within thirty (30) days
following the closing of the Offering, or within such 30-day period as extended
by such additional number of days as are attributable to any delay caused by any
act or failure to act by any of the Investors or their counsel, a registration
statement covering the resale of the Securities, and will use its commercially
reasonable efforts to have such registration statement become effective with the
SEC as soon as practicable thereafter; and (2) if the Company fails to file such
registration statement within thirty (30) days following the closing of the
Offering, or within such 30-day period as extended by such additional number of
days as are attributable to any delay caused by any act or failure to act by any
of the Investors or their counsel, it will be required to pay liquidated damages
to each Investor in the Offering equal to one percent (1%) of such Investor’s
purchase price for Securities, and an additional one percent (1%) of such
Investor’s purchase price for Securities for each additional 30-day period
during which such registration statement is not filed.
 


The persons listed on Exhibit A attached hereto shall have entered into lock-up
agreements substantially in the form attached hereto as Exhibit B, and shall
have delivered the same to HSC, on or prior to the closing of the Offering.
 
2.  Fees.


(a)  In consideration of HSC’s performance of the services described in Section
1 hereof, the Company agrees to pay to the Placement Agents a fee equal to five
percent (5.0%) of the gross proceeds of the Offering sold by the Placement
Agents (“Commissions”), of which amount no less than forty percent (40%) will be
payable to HSC and not more than sixty percent (60%) will be payable to the
other Placement Agents as a group, if any, listed on Exhibit C attached hereto
in accordance with the percentages set out in Exhibit C. The Company shall pay
to the Placement Agents all Commissions in full upon the closing of the
Offering.


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
(b)  Regardless of whether or not the Offering is completed or this Agreement is
terminated, the Company shall pay all of its expenses in connection with the
Offering and shall pay HSC all reasonable out-of-pocket expenses incurred by HSC
under this Agreement within five (5) business days after being demanded by HSC
in writing with supporting documentation; provided, however, that under no
circumstances shall the Company be obligated to pay HSC an amount in excess of
$50,000 (including attorneys’ fees) under this subsection. In the event that the
Offering is consummated, then an estimate of expenses shall be paid to HSC at
the closing with the remainder to be remitted upon demand as set forth above.


3.  Representations and Warranties of the Company. The Company represents and
warrants to and agrees with HSC that:


(a)  The Offering Documents, and any amendments or supplements thereto
(including the documents that are incorporated therein by reference), will
conform in all material respects to any applicable requirements of the 1933 Act
and the Securities Exchange Act of 1934, as amended (the “1934 Act”), and any
applicable state securities laws, and the Offering Documents, and any amendments
or supplements thereto (including the documents that are incorporated therein by
reference), will not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading, except that this representation and warranty will not apply to
statements or omissions made in reliance upon and in conformity with information
furnished by HSC in writing to the Company in connection with the Offering
Documents, or any amendment or supplement thereto.


(b)  The Company’s counsel will review the applicable registration requirements
of the 1933 Act and all applicable state securities laws and if the Offering is
consummated reach a conclusion that the Exemptions are available to the Company
in this Offering and that the Company complies with the Exemptions. The Company
so complies.


(c)  All potential investors will be given reasonable access to material
information regarding the Company and reasonable opportunity to ask questions of
the Company’s executive officers. Notwithstanding the foregoing, the Company
shall not be required to disclose to HSC or any potential investors any material
nonpublic information regarding the Company’s trade secrets or other proprietary
information.


(d)  The Company makes, with respect to itself and this Agreement, all of the
representations made by it in Section 6 of the Subscription and Registration
Rights Agreement with respect to itself and that agreement.


4.  Representations and Warranties of Placement Agents. HSC does, and each other
Placement Agent will upon its execution and delivery of the Agreement Among
Placement Agents, represent and warrant to and agree with the Company, severally
(and not jointly or jointly and severally), that:


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
(a)  Such Placement Agent is familiar or will make itself familiar with all
applicable federal and state securities laws and the regulations thereunder
which restrict the public sale and distribution of securities without a
registration statement, qualification or exemption being in effect with respect
thereto. In exercising its duties under this Agreement, such Placement Agent
will not cause the Company to be engaged in a public offering, or otherwise take
any action or omit to take any action such that the Offering fails to be
entitled to the Exemptions.


Such Placement Agent will offer Securities only to those offerees who such
Placement Agent reasonably believes are Prior Investors or are otherwise
approved in advance in writing by the Company and will provide certification as
to the foregoing upon request by the Company, all in the manner described in the
Subscription Agreement. Such Placement Agent will not disclose any material
nonpublic information regarding the Company to any offeree, including without
limitation, the fact that the Company is considering the private placement of
the Securities, without first obtaining an agreement, oral or written, from such
offeree that such information is to be kept confidential and used only in
connection with the Offering.


Such Placement Agent shall (i) deliver to each prospective investor that agrees
to the foregoing, a current copy of the Offering Documents, (ii) maintain and
furnish to the Company a list of all prospective investors contacted by such
Placement Agent with regard to the Offering, including, if requested by the
Company, the addresses of such prospective investors and the name and telephone
number of a contact person with respect thereto, and (iii) present to the
Company all written offers for the purchase of Securities received by such
Placement Agent from any such prospective investors.


(b)  Such Placement Agent shall comply with all applicable federal, state and
other regulatory agencies’ securities laws, regulations and rules applicable to
the Offering, including, without limitation, those restricting the solicitation
of investors and those requiring the delivery to investors of certain
information about the Company and the Offering.


(c)  Such Placement Agent shall comply with all applicable laws and the rules of
the National Association of Securities Dealers, Inc. (NASD) in recommending to a
customer the purchase, sale or exchange of the Company’s securities.


(d)  Such Placement Agent shall not give to any prospective investor any
information, sales or advertising material or make any representation in
connection with the Offering other than as contained in the Offering Documents
or as otherwise agreed to by the Company which representation includes any
untrue statement of any material fact or omission to state a material fact
necessary to make the representation not misleading, and will distribute such
permitted materials in accordance with the legends thereon and applicable
securities laws.


5.  Covenants of the Company. The Company agrees with HSC that until this
Agreement terminates pursuant to Section 10 hereof:


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
(a)  The Company will advise HSC promptly and consult with HSC regarding the
drafting of the Offering Documents (but not including documents already filed or
required to be filed, subsequent to the execution of this Agreement, with the
SEC in accordance with Section 12, Section 14 or Section 15 of the 1934 Act) and
any amendments or supplements thereto and all related documents, including
Subscription Agreements, confidential investor questionnaires, an opinion of
counsel to the Company and other documents associated with the Offering. The
opinion will be addressed to the Placement Agents and will be substantially in
the form attached hereto as Exhibit F.


(b)  The Company will not distribute any Offering Documents or amendments or
supplements thereto, that name HSC as a Placement Agent to any potential
investor without the prior written consent of HSC.


(c)  The Company will furnish to HSC copies of all Offering Documents in such
quantities as HSC may reasonably request.


(d)  If any event occurs following the Company’s agreement that marketing
efforts may commence and prior to the closing of the Offering as a result of
which any Offering Documents, as then amended or supplemented (including the
documents that are incorporated therein by reference), would include an untrue
statement of a material fact, or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company will promptly prepare (and file with the
SEC or any state securities commission, if so required) any amendment or
supplement which will correct such statement or omission or an amendment or
supplement which will effect such compliance and will supply such amended or
supplemented Offering Documents to HSC, in each case as soon as available and in
such quantities as HSC may reasonably request.


(e)  During the period from the date of this Agreement to the completion of the
Offering, an officer of the Company shall promptly notify an officer of HSC of
material events which would necessitate modification of any Offering Documents
or any amendments or supplements thereto and shall be reasonably responsive to
HSC’s inquiries about the Company’s ongoing operations as they relate to the
Offering and the Offering Documents or any amendments or supplements thereto.
The Company shall permit HSC to make such investigations of the business,
properties and financial and legal conditions of the Company and its
subsidiaries as HSC may reasonably request provided such investigations shall
remain confidential. No such investigation by HSC, if made, shall affect the
representations and warranties of the Company in Section 3 hereof.


(f)  Except as otherwise agreed to by the Company, as is required by law
(including applicable securities laws) or as is necessary to complete its
engagement hereunder, HSC will keep confidential and use solely in the
performance of its services hereunder all information which is supplied by the
Company and which has not previously entered the public domain, and
 
Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
will not use any such information for its own benefit except in connection with
the matters undertaken pursuant to the terms of this engagement. At the
termination of this Agreement, upon the request of the Company, HSC shall return
all information and copies thereof furnished by the Company, other than
materials which HSC’s counsel advises it to retain to evidence its due diligence
in connection with the performance of its services.


6.  No Liability; Indemnification.


(a)  Neither HSC or any other Placement Agent, nor any of their respective
officers, directors, employees, attorneys, agents, or representatives, or any
person controlling HSC or any other Placement Agent within the meaning of
federal and state securities laws (“controlling persons”), will be liable to the
Company for any claims, damages, expenses, losses or liabilities of any kind or
nature (“Losses”) related to, arising out of, or in connection with their
engagement hereunder except to the extent a court having jurisdiction shall have
determined by a final nonappealable judgment that such Loss resulted
from information furnished by or on behalf of that Placement Agent in writing
specifically for use in the Offering Documents or the gross negligence or
willful misconduct of such person, in which event the person or persons
furnishing such information or so determined to have committed gross negligence
or willful misconduct shall not be released by this paragraph 6(a).


(b)  The Company shall (1) indemnify and hold harmless HSC, the other Placement
Agents and the respective directors, officers, agents, employees and controlling
persons of HSC and such other Placement Agents (collectively, the “Indemnified
Persons”) from and against any and all Losses (including reasonable attorneys’
fees) as incurred, to which any Indemnified Person may become subject, to the
extent such Losses are related to, arise out of, or arise in connection with,
the rendering of services by HSC or such other Placement Agents hereunder,
including, without limitation, (i) any Action or Loss related to, arising out
of, or arising in connection with any violation of the registration requirements
under the 1933 Act or any state or foreign securities law in connection with the
offering contemplated by this Agreement, except that a Placement Agent and its
directors, officers, agents, employees and controlling persons shall not be
indemnified against a registration violation caused by it or them, (ii) any
Action or Loss related to, arising out of, or arising in connection with any
breach of this Agreement by the Company and (iii) any Action or Loss related to,
arising out of, or arising in connection with any untrue statement or alleged
untrue statement of any material fact contained in the Offering Documents, or
any amendment or supplement thereto (including any document incorporated therein
by reference), or related to or arising out of the omission or alleged omission
to state therein a material fact necessary to make the statements therein not
misleading; provided, however, that in the case of this clause (iii) the Company
shall not be liable to a particular Placement Agent if and to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in conformity with information furnished by or on behalf of that
Placement Agent in writing specifically for use in the Offering Documents;
provided, however, that in any instance under this paragrpah 6(b) an Indemnified
Person shall not be entitled to be indemnified and held harmless hereunder to
any extent that a court having
 
Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
jurisdiction shall determine by a final nonappealable judgment that such Losses
resulted from the gross negligence or willful misconduct of such Indemnified
Person; and (2) reimburse each Indemnified Person promptly for any reasonable
legal or other out of pocket expenses incurred by it, as they are incurred and
for which reasonably satisfactory documentation is provided to the Company, to
the extent they relate to matters for which the Indemnified Person is entitled
to indemnification hereunder, in connection with investigating, preparing to
defend or defending or providing evidence in any lawsuits, claims or other
proceeding (“Actions”) related to, arising out of, or in connection with, the
rendering of services by HSC or such other Placement Agents hereunder; provided,
however, that in the event a final nonappealable judicial determination is made
to the effect that one or more Indemnified Persons that makes a claim for
indemnification under this paragraph 6(b) is not entitled to be so indemnified
under this paragraph 6(b), such Indemnified Person who is subject to such
determination will remit to the Company any amounts previously reimbursed under
this subparagraph 6(b)(2).


(c)  Each Placement Agent, severally (and not jointly or jointly and severally),
shall (1) indemnify and hold harmless the Company and each of its directors,
officers, agents, employees and controlling persons (together with the Company,
collectively called the “Indemnified Persons”) from and against any and all
Losses of any kind or nature (including reasonable attorneys’ fees) as incurred,
to which the Company or any other Indemnified Person may become subject, to the
extent such Losses are related to, arise out of, or arise in connection with,
the breach of this Agreement by such Placement Agent or the gross negligence or
willful misconduct of such Placement Agent; and (2) reimburse each Indemnified
Person promptly for any reasonable legal or other out of pocket expenses
incurred by it, as they are incurred and for which reasonably satisfactory
documentation is provided to the indemnifying Placement Agent, to the extent
such expenses relate to matters for which the Indemnified Person is entitled to
indemnification hereunder, in connection with investigating, preparing to defend
or defending or providing evidence in any Actions to the extent they relate to
such matters. The indemnification provided under this paragraph 6(c) includes,
without limitation, any Action or Loss arising from or in respect of any untrue
statement or alleged untrue statement of any material fact contained in the
Offering Documents, or any amendment or supplement thereto, or related to or
arising out of the omission or alleged omission to state therein a material fact
necessary to make the statements therein not misleading, but in any such case
only if and to the extent such misstatement or omission, or alleged misstatement
or omission, was made in conformity with information furnished by or on behalf
of such Placement Agent in writing specifically for use in the Offering
Documents; provided, however, that in the event a final nonappealable judicial
determination is made to the effect that one or more Indemnified Persons that
makes a claim for indemnification under this paragraph 6(c) is not entitled to
be so indemnified under this paragraph 6(c), such Indemnified Person who is
subject to such determination will remit to the Placement Agent any amounts
previously reimbursed under this subparagraph 6(c)(2).


(d) Each indemnifying party agrees that the indemnification and reimbursement
commitments set forth in this paragraph 6 shall apply whether or not an
Indemnified Person is a formal party to any such Actions. The Company further
agrees that without HSC’s prior
 
Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
consent, which will not be unreasonably withheld, any settlement of a lawsuit,
claim or other proceeding against the Company arising out of the engagement
contemplated by this Agreement that is entered into by the Company shall include
an explicit release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Persons, which release shall be reasonably
satisfactory to HSC.


(e) No Indemnified Person may, without the indemnifying party’s prior written
consent (which will not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment to any pending or threatened Action in
respect of which indemnification may be sought hereunder. Promptly after receipt
by an Indemnified Person of notice of any intention or threat to commence an
Action or notice of the commencement of any Action, such Indemnified Person
will, if a claim in respect thereof is to be made against an indemnifying party
pursuant hereto, promptly notify the indemnifying party in writing of the same;
provided, however, that any delay or failure to give such notice shall not
prejudice the rights of the Indemnified Person to be indemnified hereunder
except to the extent that the indemnifying party is actually prejudiced by such
delay or failure. In case any such Action is brought against any Indemnified
Person, the indemnifying party may elect to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person. An Indemnified
Person may retain separate counsel to participate in the defense of any such
Action, which shall be at its own expense unless such counsel advises the
indemnifying party in writing that the same counsel may not represent the
indemnifying party and such Indemnified Person under applicable ethical
standards; provided, however, that in no event shall an indemnifying party be
required to pay fees and expenses for more than one firm of attorneys
representing all of the persons entitled to indemnification hereunder (with the
exception of local counsel where reasonably required).


(f) THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT THE INDEMNIFIED PERSONS ARE
RELEASED BY SECTION 6(a) FROM LIABILITY FOR THEIR OWN NEGLIGENCE (OTHER THAN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT DETERMINED AS STATED THEREIN) AND EACH
PARTY UNDERSTANDS THAT THE INDEMNIFIED PARTIES ARE INTENDED TO BE INDEMNIFIED
AND HELD HARMLESS BY SECTION 6(b) AGAINST THEIR OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT DETERMINED AS STATED THEREIN).


(g) The Company, HSC and the Placement Agents agree that if any indemnification
or reimbursement sought pursuant to paragraph 6 is determined by a court having
jurisdiction by a final nonappealable judgment to be unavailable other than for
the reasons provided for in Section 6, then the Company and the Placement Agents
shall contribute to the losses, claims, damages, liabilities and expenses for
which such indemnification or reimbursement is held unavailable in such
proportion as is appropriate to reflect the relative benefits received by, and
fault of, the Company on the one hand, and each Placement Agent on the other
hand (severally and not jointly or jointly and severally), in connection with
the transactions to which such indemnification or reimbursement relates, and
other equitable considerations; provided, however,
 
Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
that in no event shall the amount to be contributed by any Placement Agent
pursuant to this paragraph 6(g) exceed the amount of the fees actually received
by such Placement Agent under this Agreement.
 
7.  Allocation of Fees. If, on or prior the date of Closing of the offering, any
proposed Placement Agent whose name is set forth on Exhibit C shall fail to
execute the Agreement Among Placement Agents and participate in the Offering,
the fee that such Placement Agent would have received shall be allocated to the
participating Placement Agents in the proportion that their respective fee
allocations set forth on Exhibit C bear to the aggregate fee percentage that
would exist in the absence of the fee contemplated to be paid to the
nonparticipating Placement Agent.


8.  Notice. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication if addressed to the intended recipient as set forth below shall be
deemed to be duly given either when personally delivered or two days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
or one day after it is delivered to a commercial overnight courier, or upon
confirmation if delivered by facsimile:


If to the Company:


Carrizo Oil & Gas, Inc.
1000 Louisiana, Suite 1500
Houston, TX 77002
Attn: Mr. Paul F. Boling
Chief Financial Officer
Telephone: (713) 328-1000
Facsimile: (713) 328-1060


With copy to:


Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002
Attn: Gene J. Oshman, Esq.
Telephone: (713) 229-1178
Facsimile: (713) 229-7778


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
If to HSC:


Hibernia Southcoast Capital, Inc.
909 Poydrass Street
Suite 1000
New Orleans, LA 70112
Attn: Stanley E. Ellington, Jr.
Managing Director
Telephone: (504) 593-6129
Facsimile: (504) 523-1925


Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means, but no such notice, request, demand, claim, or
other communication shall be deemed to have been duly given unless and until it
is actually received by the party for whom it is intended. Any party may change
the address to which such notices, requests, demands, claims, or other
communications are to be delivered by giving the other parties notice in the
manner herein set forth.


9.  Benefit and Non-Assignment. This Agreement is made solely for the benefit of
HSC and the other Placement Agents, the Company, their respective officers and
directors and any controlling person referred to in Section 15 of the 1933 Act,
the respective Indemnified Persons, and their respective successors and assigns,
and no other person shall acquire or have any right under or by virtue of this
Agreement. Notwithstanding the foregoing, this Agreement may not be assigned by
HSC without the prior written consent of the Company or assigned by the Company
without the prior written consent of HSC. The term “successor” or the term
“successors and assigns” as used in this Agreement shall not include any
purchasers, as such, in the Offering. HSC is acting on behalf of itself and the
other Placement Agents and may enter into any amendment or waiver of the
provisions hereof on behalf of such Placement Agents.


10.  Survival. Subject to any applicable statutes of limitations, the respective
indemnities, agreements, representations, warranties, covenants and other
statements, of HSC or the Company or their officers as set forth in or made
pursuant to this Agreement shall survive and remain in full force and effect for
a period of two (2) years, regardless of (i) any investigation made by or on
behalf of HSC or the Company or any such officer or director thereof or any
controlling person of the Company or HSC and (ii) delivery of or payment for the
Securities. Any successor of the Company or HSC or any controlling person,
officer or director thereof, as the case may be, shall be entitled to the
benefits hereof. Notice of a claim or Loss shall toll the expiration of each
agreement, representation, warranty, covenant and other statement on which such
claim or Loss is based.


11.  Termination. Either party may, at its option, terminate this Agreement
prior to the Closing of the Offering upon giving the other party written notice
in the event that (a) the other party fails to cure any violation of its
representations and warranties in Section 3 or 4 hereof, as
 
Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 


12.  Governing Law. The validity, interpretation and construction of this
Agreement and of each part hereof will be governed by the laws of the State of
Louisiana without regard to the conflict of laws principles thereof.


13.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be deemed an original and all of which together will
constitute one and the same instrument.




[signature page follows]


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicate hereof, whereupon it will
become a binding agreement between the Company and the Placement Agents in
accordance with its terms.
 
Very truly yours,


HIBERNIA SOUTHCOAST CAPITAL, INC.






By: /s/Stanley E. Ellington, Jr. 
Stanley E. Ellington, Jr.
Managing Director




Accepted this 7th day of June, 2005


CARRIZO OIL & GAS, INC.




By: /s/Paul F. Boling 
Paul F. Boling
Chief Financial Officer










423056.10

Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------




EXHIBIT A




S. P. Johnson, IV
Paul F. Boling
J. Bradley Fisher
Kendall A. Trahan
Gregory E. Evans
Steven A. Webster


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
EXHIBIT B
 


Form of Lock-up Agreement

Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
EXHIBIT C


 


Additional Placement Agents
Percentage of Commissions and Fees
   
Hibernia Southcoast Capital, Inc.
40%
First Albany
12%
Johnson, Rice & Company, LLC
12%
Harris Nesbit 
12%
Key Bank
12%
Pritchard Capital Partners, LLC
12%



Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


 
EXHIBIT D




A I M Capital Mgmt
Advisory Research
American Century
Baraboo Growth
Bass Enterprises/Oak Hill Capital Partners
Cannell Capital
Copia Capital
Deephaven
Deutsche Asset Mgmt
Founders Asset Mgmt
Gardner Lewis
Gartmore
Glacier Asset Mgmt
HBK Investments
Luther King Capital
Missouri Valley Partners
Moncrief, Willingham
Morgan Stanley
Neuberger Berman
Next Century Growth Invest
Northern Trust Global Investments
Oberweis Asset Mgmt
Passport Capital
Peninsula Capital Mgmt
Perritt Capital Mgmt
Rockbay Capital Advisors
S A C Capital Mgmt
SSGA Funds Mgmt
Satellite
Sit Investment Associates
Sterling Johnson Capital
Strategic Advisors
US Bancorp
Wellington Mgmt
Wells Capital Mgmt/Perrigrine
West Coast Asset Mgmt
WM Advisors


Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------


EXHIBIT E


Agreement Among Placement Agents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------




EXHIBIT E


Form of Legal Opinion




Initial Here (Company):
 
_________________


--------------------------------------------------------------------------------

